Sweeney, J.
I concur wholeheartedly in the foregoing judgment and opinion. I write separately solely for the purpose *419of speaking to what I perceive to be an important question not specifically addressed in the majority opinion. This question relates to how a school board is to determine impracticality for purposes of R. C. Chapter 3327.
Appellants and the amicus, Ohio School Boards Association, take the position that the courts below effectively divested the local board of its discretionary authority to determine whether transportation to non-public school pupils is ever impractical if the statutory pre-conditions — accreditation, nondiscrimination, and time and distance requirements — are met. I can accept the amicus’ proposition that a board may consider factors other than statutory conditions, and appellants’ second proposition that a practicality determination includes consideration of economic and logistic feasibility, without disturbing the judgments below because the trial court implicitly and the Court of Appeals explicitly found that the board had abused its discretion in this particular instance. Neither of the lower courts, however, established an analytic framework to determine whether transporting non-public school pupils may ever be impractical. The appropriate test for impracticality, assuming the other statutory pre-conditions are met, should include consideration of, inter alia: (1) the cost of providing transportation in terms of equipment, maintenance, personnel, and administration; (2) the number of pupils to be transported to nonpublic schools; (3) whether the board provides similar or equivalent service to public school pupils, e.g., it may be impractical for a school district operating neighborhood schools to provide bus service for non-public school pupils when it does not provide such service for public school pupils; (4) whether and to what extent the additional service to non-public school pupils unavoidably disrupts current transportation schedules.
The above test for impracticality is consistent with the (in-artful) statutory language and provides school boards a modicum of flexibility in transportation matters without losing sight of the underlying proposition, well-stated in the majority opinion, that “transportation is the rule and payment is the exception.”
Celebrezze, C. J., W. Brown and Patton, JJ., concur in the foregoing concurring opinion.